DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention I, Claims 18-26, in the reply filed on 19 October, 2022 is acknowledged.  Claims 18-26 are examined, and 27-37 are withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 22-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims XXX of U.S. Patent No. 10,806,502 (henceforth ‘502). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
For claim 18: 
Present application
‘502 claim 1
A method of treatment, the method comprising: 

inserting a shaft of a vapor delivery system into a urethra of a patient; advancing a distal portion of the shaft toward a bladder neck of the patient; determining a first position of the shaft using at least one sensor of the shaft; moving the distal portion of the shaft toward a veru; 

during the moving step, determining a second position of the shaft using the at least one sensor; 

deploying a vapor delivery needle from the shaft into a first treatment region of a prostate of the patient; and 

delivering vapor via the vapor delivery needle into the first treatment region of the prostate to ablate tissue in the prostate, wherein the moving step occurs prior to delivery of any vapor to the prostate via the vapor delivery needle.
A method for treating a prostate, comprising the steps of: 

inserting a shaft of a vapor delivery system into a urethra of a patient; advancing a distal portion of the shaft toward a bladder neck of the patient; determining a first position of the shaft using at least one sensor disposed on the shaft; moving the distal portion of the shaft towards a veru; 

during the moving step, determining a second position of the shaft using the at least one sensor; 

deploying a vapor delivery needle from the shaft into a first treatment region of the prostate; and 

delivering vapor via the vapor delivery needle into the first treatment region of the prostate to ablate tissue in the prostate, wherein the moving step occurs prior to delivery of any vapor to the prostate via the vapor delivery needle… 


For claim 19, the claim is identical to claim 2 of ‘502. 
For claim 22, the claim is identical to claim 3 of ‘502
For claim 23, the claim is identical to claim 6 of ‘502
For claim 25, the claim is identical to claim 7 of ‘502. 
For claim 26, the claim is anticipated by claim 11 of ‘502. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18, the claim reads “wherein the moving step occurs prior to delivery of any vapor to the prostate via the vapor delivery needle” [lines 10-11]. This appears to refer to events outside the scope of the method. Therefore, the claim is unclear. For the purposes of prosecution, this will be assumed to refer to delivery of vapor to the prostate during the method of treatment. 
In regards to claim 21, the claim reads “identifying an anatomical landmark near a portion of the known field of view of the camera that is closest to the veru”. This does not make sense. Therefore, the claim is unclear. For the purposes of prosecution it will be assumed this means identifying an anatomical landmark closest to the veru in the field of view of the camera. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hoey et al. (US PGPUB 2010/0286679). 
In regards to Claim 18, Hoey discloses a method for treating a prostate, comprising the steps of: 
inserting a shaft of a vapor delivery system [110, Figs.13-14] into a urethra of a patient; 
advancing a distal portion of the shaft [distal part of 110] to a bladder neck of the patient [Fig.13a, para.53, 62]; 
determining a first position of the shaft using at least one sensor of the shaft [118, Figs.6-7, 13a, para.45, 62; by viewing endoscopic images of anatomy, location of the distal end of the endoscope is determined relative to anatomy]; 
moving the distal portion of the shaft toward a veru [Hoey first advances the distal portion to the bladder neck (para.62) then subsequently performs treatment in a more proximal region (Fig.13a, para.64), meaning proximal pulling of the distal portion toward the first treatment region is literally moving the distal portion of the shaft towards a veru.]
during the moving step, determining a second position of the shaft using the at least one sensor [Viewing of endoscopic images is fundamental to the art of endoscopy; this is then equivalent to tracking the location of the shaft 111, as it is pulled proximally.]; 
deploying a vapor delivery needle from the shaft into the first treatment region of a prostate of the patient [Fig.13a, para.64]; and 
delivering vapor delivery needle into the first treatment region of the prostate to ablate tissue in the prostate [Fig.13a, para.64], wherein the moving step occurs prior to delivery of any vapor to the prostate via the vapor delivery needle [see the related 112(b) rejection hereinabove, Figs.13a, para.62, 64: the moving step, back to the treatment region, occurs before delivery of the vapor.].
In regards to claim 19, Hoey discloses the method of claim 18, further comprising: 
using the determined second position of the shaft, measuring a distance from the bladder neck to a veru of the patient [This is a mental step indistinguishable from other mental calculations.]. 
In regards to claim 20, Hoey discloses the method of claim 19, wherein the at least one sensor includes a camera [para.62], and wherein measuring the distance includes using a known field of view of the camera [Fig.13a, para.62, 64, Viewing of endoscopic images is fundamental to the art of endoscopy; this is then equivalent to tracking the location of the shaft 111, as it is pulled proximally.].
In regards to claim 21, Hoey discloses the method of claim 20, wherein identifying an anatomical landmark closest to the veru in the field of view of the camera [This is a mental step indistinguishable from other mental calculations.]. 
In regards to claim 22, Hoey discloses the method of claim 19, further comprising determining a number of treatments to perform based on the distance from the bladder neck to the veru [para.60, 62; the number of treatments delivered depends on the length of the “prostatic urethra”, this prostatic urethra is the length from the bladder neck to the veru. Note that the applicant has not set forth a strict definition of the term “treatments”; the art satisfies the term as used in the applicant’s own specifications, but as set forth in the claim here it could refer to absolutely anything whatsoever that could be called a treatment.]. 
In regards to claim 23, Hoey discloses the method of claim 18, wherein determining the second position of the shaft includes determining an orientation of the shaft [para.62; by viewing the images, the orientation of the shaft relative to the anatomy is determined.]. 
In regards to claim 24, Hoey discloses the method of claim 23, further comprising providing an alert if the determined orientation exceeds a threshold value [As the applicant has not set a strict definition of the term alert, the image feedback itself from the endoscope constitutes such an alert.].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoey et al. (US PGPUB 2010/0286679) in view of Green et al. (USPN 6,471,637). 
In regards to claim 25, Hoey discloses the method of claim 18, however does not positively disclose wherein the at least one sensor includes at least one of an accelerometer, an internal navigation chip, a gyroscope, or a GPS sensor. 
Hoey further discloses that the sensor is an endoscope [para.45]. 
Green teaches that an endoscope may be provided with an accelerometer [abstract]. Green teaches that this is done for the purpose of determining the rotation of the endoscope relative to gravity, so that the resulting image output may be rotated appropriately [abstract]. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method taught by Hoey such that the at least one sensor utilized comprises an accelerometer in accordance with the teaching of Green. This would be done for the purpose taught above. 
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hoey et al. (US PGPUB 2010/0286679) in view of Gilboa et al. (US PGPUB 2001/0047133).
In regards to claim 26, Hoey discloses the method of claim 18, wherein the determining the first position step comprises: using a plurality of emitters located around the patient, broadcasting AC magnetic fields; using the at least one sensor, receiving the AC magnetic fields; and using the at least one sensor, processing the received AC magnetic fields to determine the location and orientation of the at least one sensor.
Hoey further discloses that the vapor delivery system is an elongated probe [Fig.4] for insertion into a human body [Fig.13a].
Gilboa teaches a method wherein an elongated probe [10, Fig.1, abstract, para.68] for insertion into a human body may comprise a sensor [14, Fig.1, para.70] utilized together with a plurality of external emitters located around the patient [26, 28, Figs.1, 9, para.71; nearby and outside the patient], utilization comprising; 
broadcasting AC magnetic fields with the plurality of external sensors [para.71]; 
receiving the AC magnetic fields with the at least one sensor [para.71, 72]; 
processing the received AC magnetic fields with the at least one sensor to determine the location and orientation of the at least one sensor [para.71, 72]. 
Gilboa teaches that this is done for determining the location and orientation of the probe [para.71].
Therefore it would have been obvious to one having ordinary skill in the art to modify the method disclosed by Hoey with the steps and associated apparatus in accordance with the teachings of Gilboa. This would be done for the purpose taught above. 
This would create a method utilizing the at least one sensor as claimed, as different sensors on the vapor delivery system could be arbitrarily grouped into “at least one sensor”. 
These additional steps could arbitrarily be considered part of the step of determining. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/           Examiner, Art Unit 3795